DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 16, 22, 25, 27, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanlon et al. (US 2010/0071496).
Regarding claims 11, 22, and 27, by a first interpretation, Hanlon discloses an operating unit that is fully capable of being for a heating, ventilation and/or air conditioning system of a vehicle (the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and so is not considered a limitation1; further, the art of Hanlon is presumed to be inherently capable of performing the claimed functional intended use as recited thereby shifting burden to applicant to obtain/test the prior art in accordance with MPEP 2112.01 and 21142), comprising: a manually actuatable actuating element (20); a retaining device (28) for retaining the actuating element; and a bearing device (48) for elastically mounting the actuating element on the retaining device (para. 18), wherein the bearing device (46, 48, 50, 52) comprises at least one first leaf spring pair (springs 46, 50 may be a leaf spring by para. 22), including two leaf springs (46, 50) that are disposed on top of (the claimed orientation is most clearly shown in the orientation of fig. 1, with spring 46 disposed on top and spring 50 disposed on the bottom) and spaced apart from one another (the claimed arrangement is clearly shown in fig. 1) and extend parallel in to one another (the claimed arrangement is clearly shown in fig. 2), each of the leaf springs having a first end (the end of springs connected to flange 54) and a second end (the ends of springs connected to cradle 34) located opposite therefrom (fig. 2), wherein the first ends of the leaf springs (e.g., at 54) are rigidly joined to one another by a first spacer element (54), and the second ends of the leaf springs (e.g., at 34) are rigidly joined to one another by a second spacer element (34), the first and second spacer elements (54, 56) being spaced apart from each other in a lateral direction (fig. 2 shows the lateral direction to be the longitudinal axis of the springs) substantially perpendicular to a direction in which the first ends of the leaf springs are joined to one another (the longitudinal axis of the springs is perpendicular to the axis formed by the imaginary line drawn between the respective ends of springs 50, 52 connected to 54; plainly, the imaginary line is illustrated in fig. 1 as the line along 4 or roughly in fig. 2 as the axis 39), wherein the at least one first leaf spring pair (46, 50), at the first ends of the leaf springs thereof (i.e., at 54), is directly or indirectly rigidly joined to the figs. 1-2), and at the second ends of the leaf springs thereof (i.e., at 34), is directly or indirectly rigidly joined to the retaining device (figs. 1-2); wherein the bearing device (46, 48, 50, 52) further comprises at least one second leaf spring pair (springs 48, 52 may be a leaf spring by para. 22) between the actuating element and the retaining device (figs. 1-2), and wherein the at least one second leaf spring pair (48, 52) is oriented at an angle different from 0 degrees with respect to the at least one first leaf spring pair when viewed from a bottom of the operating unit (fig. 1 shows springs 48, 52 in perpendicular orientation to springs 46, 50). 
Regarding claims 22 and 27, the limitations of the respective claims flow naturally from the explanations of the art above, to include: 
Claim 22: the at least one second leaf spring pair (48, 52) is oriented perpendicularly (fig. 1 shows springs 48, 52 in perpendicular orientation to springs 46, 50) to the at least one first leaf spring pair (46, 50). 
Claim 27: wherein the at least one second leaf spring pair (48, 52) is oriented at an angle greater than 0 degrees up to 90 degrees (fig. 1 shows springs 48, 52 in perpendicular orientation to springs 46, 50) with respect to the at least one first leaf spring pair (46, 50) when viewed from a bottom of the operating unit (fig. 1). 
Regarding claims 16, 25, and 30, Hanlon discloses the operating unit according to respective claims 11, 22, and 27, wherein the first and second ends (i.e., respectively connected at 54 and 34) of the leaf springs of each leaf spring pair (46, 48, 50, 52), which are disposed on top of one another (fig. 1), are held at a distance by the first and second spacer elements, respectively (figs. 1-2, as explained elsewhere above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16, 22-25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2010/0071496), in view of Dorfler et al. (US 2002/0070089), as evidenced by Clark (US 2,989,063).
Regarding claim 11, by a second interpretation, Hanlon discloses an operating unit for a heating, ventilation and/or air conditioning system of a vehicle (the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and so is not considered a limitation3; further, the art of Hanlon is presumed to be inherently capable of performing the claimed functional intended use as recited in accordance with MPEP 2112.01 and 21144, thereby shifting burden to applicant to obtain/test the prior art structure to prove the contrary), comprising: a manually actuatable actuating element (20); a retaining device (28) for retaining the actuating element; and a bearing device (48, 50) for elastically mounting the actuating element on the retaining device (para. 18), wherein the bearing device (including 48) comprises at least one first leaf spring (spring 48 may be a leaf spring by para. 22), the leaf spring having a first end (the end of spring connected to flange 54) and a second end (the ends of spring connected to cradle 34) located opposite therefrom (fig. 1), wherein the first end of the leaf spring are rigidly joined to one another by a first spacer element (54), and the second end of the leaf spring are rigidly joined to one another by a second spacer element (56), wherein the at least one first leaf spring (48), at the first ends of the leaf springs thereof (i.e., at 54), is directly or indirectly rigidly joined to the actuating element (figs. 1-2), and at the second ends of the leaf springs thereof (i.e., at 34), is directly or indirectly rigidly joined to the retaining device (figs. 1-2); wherein the bearing device (including 50) further comprises at least one second leaf spring (by para. 22, spring 50 may be a leaf spring) between the actuating element and the retaining device (figs. 1-2), and wherein the at least one second leaf spring (50) is oriented at an angle different from 0 degrees with respect to the at least one first leaf spring when viewed from a bottom of the operating unit (fig. 1 shows springs 48 and 50 in perpendicular orientation). 

Dorfler is in the related field of leaf spring arrangements and teaches, in fig. 14, the use of a pair of parallel leaf-spring elements 22a spaced apart by spacers 52a and 53a at both the first and second attachment areas (para. 54). As the disclosure of Dorfler evidences, the spacers allow the leaf springs 22a to be arranged in a stacked orientation while the pressure or load exerted on the leaf spring pairs (i.e., that would normally arise from the mounting offset when directly stacking the springs) is entirely or almost entirely eliminated (see discussion of paras. 6 and 55).  
Further, as the disclosure of Clark evidences, one of ordinary skill familiar with the art of leaf springs would have considered a stacked leaf-spring structure, such as Dorfler’s, to be advantageous in comparison to a single, cantilevered leaf-spring, because the stacked structure has a greater linearity (Clark, col. 1, lines 37-60). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the leaf spring and spacer arrangement as taught by Dorfler to improve the structure of Hanlon, for the purpose of allowing a stacked-spring arrangement that gives greater linearity (Clark, col. 1, lines 37-60) and that also reduces or eliminates the pressure or load exerted on the stacked springs (Dorfler, paras. 6 and 55).  
including 48, Hanlon) comprises at least one first leaf spring pair (22a, Dorfler), including two leaf springs (22a, Dorfler) that are disposed on top of and spaced apart from one another and extend parallel in to one another (fig. 14, Dorfler), each of the leaf springs having a first end (the end of spring connected to flange 54, Hanlon) and a second end (the ends of spring connected to cradle 34, Hanlon) located opposite therefrom, wherein the first ends of the leaf springs are rigidly joined to one another by a first spacer element (53a, Dorfler), and the second ends of the leaf springs are rigidly joined to one another by a second spacer element (52a, Dorfler), wherein the at least one first leaf spring pair (22a, Dorfler), at the first ends of the leaf springs thereof (i.e., at 54, Hanlon), is directly or indirectly rigidly joined to the actuating element (figs. 1-2, Hanlon), and at the second ends of the leaf springs thereof (i.e., at 34, Hanlon), is directly or indirectly rigidly joined to the retaining device (figs. 1-2, Hanlon); wherein the bearing device (including 50, Hanlon) further comprises at least one second leaf spring pair (22a, Dorfler) between the actuating element and the retaining device (figs. 1-2, Hanlon), and wherein the at least one second leaf spring pair (22a, Dorfler) is oriented at an angle different from 0 degrees with respect to the at least one first leaf spring pair when viewed from a bottom of the operating unit (fig. 1 of Hanlon shows springs 48 and 50 in perpendicular orientation). 
Regarding claim 12, the combination of Hanlon and Dorfler suggests the operating unit according to claim 11, wherein (the following limitations are mapped to the art of Hanlon, unless otherwise noted) the at least one first (48) leaf spring pair (22a, Dorfler) comprises at least two first (48, 52) leaf spring pairs (each with 22a, Dorfler), which are oriented in parallel to one another (the claimed arrangement is clearly shown in fig. 2), wherein the at least one second (50) leaf spring pair (22a, Dorfler) is oriented at an angle different from 0 degrees with respect to fig. 1 shows springs 48, 52 in perpendicular orientation to springs 46, 50).
Regarding claim 13, the combination of Hanlon and Dorfler suggests the operating unit according to claim 11, wherein (the following limitations are mapped to the art of Hanlon, unless otherwise noted) the at least one second (50) leaf spring pair (22a, Dorfler) comprises at least two second (46, 50) leaf spring pairs (each with 22a, Dorfler), which are disposed in parallel to one another (the claimed arrangement is clearly shown in fig. 2), and wherein each of the second leaf spring pairs is oriented at an identical angle, different from 0 degrees, with respect to the at least one first leaf spring pair (fig. 1 shows springs 48, 52 in perpendicular orientation to springs 46, 50).
Regarding claim 14, the combination of Hanlon and Dorfler suggests the operating unit according to claim 11, wherein (the following limitations are mapped to the art of Hanlon, unless otherwise noted) the at least one first (48) leaf spring pair (22a, Dorfler) comprises at least two first (48, 52) leaf spring pairs (each with 22a, Dorfler) and the at least one second (50) leaf spring pairs (22a, Dorfler) comprises at least two second (46, 50) leaf spring pairs (each with 22a, Dorfler), wherein the first leaf spring pairs (48, 52) are disposed in parallel to one another (the claimed orientation is clearly shown in the orientation of fig. 1) and the second leaf spring pairs (46, 50) are disposed in parallel to one another (the claimed orientation is clearly shown in the orientation of fig. 1), and wherein the first leaf spring pairs are oriented at an angle different from 0 degrees with respect to the second leaf spring pairs (fig. 1 shows springs 48, 52 in perpendicular orientation to springs 46, 50).
Regarding claim 15, the combination of Hanlon and Dorfler suggests the operating unit according to claim 14, wherein (the following limitations are mapped to the art of Hanlon, unless otherwise noted) the actuating element (20) has a rectangular shape (fig. 2 shows rectangular shape of each of flanges 54), including four edge sections (each exterior edge of 54) that are substantially rectilinear and located opposite to one another in pairs (fig. 2), and wherein the at least two first (48, 52) and at least two second (46, 50) leaf spring pairs are disposed along the four edge sections, respectively, of the actuating element (the claimed arrangement is clearly shown in fig. 1).
Regarding claim 16, the combination of Hanlon and Dorfler suggests the operating unit according to claim 11, wherein (the following limitations are mapped to the art of Hanlon, unless otherwise noted) the first and second ends (i.e., respectively connected at 54 and 34) of the leaf springs of each leaf spring pair (22a, Dorfler), which are disposed on top of one another (fig. 14, Dorfler), are held at a distance by the first and second spacer elements (52a and 53a, Dorfler), respectively (fig. 14 of Dorfler shows spacers 52a and 53a holding respective leaf springs 52a at a distance).
Regarding claims 22-25, and 27-30, the scope of the respective claims is substantially similar to claims 11-16, which have been explicitly mapped above. Therefore, as the limitations of the respective claims flows naturally from the explanations of the art elsewhere above, further explicit mapping would be merely redundant.  

Claims 17-20, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hanlon et al. (US 2010/0071496), Dorfler et al. (US 2002/0070089), and Clark (US 2,989,063), in view of Hisatsugi  (JP 2015-102953). 
Regarding claim 17, the combination of Hanlon and Dorfler suggests the operating unit according to claim 14, wherein (the following limitations are mapped to the art of Hanlon, unless otherwise noted) each of the at least one first (48, 52) and second (46, 50) leaf spring pairs (each with 22a, Dorfler) includes an angular leaf spring pair (in the combination, the springs 22a of each set of 46, 48 and 50, 52 make an angular pair; plainly, 46, 48 and 50, 52 are at right-angles to each other) comprising two angular (each of 46, 48 and 50, 52) leaf springs (22a, Dorfler), each angular leaf spring (each of 46, 48 and 50, 52) having a first leg (respective 22a of Dorfler, along line 4 of Hanlon’s fig. 1 in the combination) and a second leg (respective 22a of Dorfler, along line 5 of Hanlon’s fig. 1 in the combination) extending at right angle with respect to one another (in the combination: Dorfler’s leaf springs 22a are along Hanlon’s fig. 1, lines 4 and 5; so the respective springs 22a of set 46 are at right angles to set 48, and the respective springs 22a of set 50 are at right angles to set 52).
The disclosures of Hanlon and Dorfler are silent with regards to the angular leaf spring pair being integral (i.e., an integral angular leaf spring pair).  
Hisatsugi is in the related field of operation input devices and teaches, in figs. 3-4, perpendicular leaf springs 24 that are joined to the fixing portion 26. Further, one of ordinary skill in the art would immediately recognize an integral arrangement, such as that shown in Hisatsugi, to be a stronger, more durable arrangement.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of the integral angular leaf spring of Hisatsugi in combination with the structure of the angular leaf spring pairs suggested by Hanlon and Dorfler, for the benefit of a stronger, more durable arrangement. 
Regarding claim 18, the combination of Hanlon, Dorfler, and Hisatsugi suggests the operating unit according to claim 17, wherein (the following limitations are mapped to the art of Hanlon, unless otherwise noted) each of the first and second legs (respective 22a, Dorfler) has a i.e., the spring portions connected to 34) and a connecting end (i.e., the spring portions connected centrally, in the combination) integrally joined to each other (figs. 3-4, Hisatsugi), and the free ends of the first and second legs are directly or indirectly joined to the actuating element (the claimed arrangement is clearly shown in fig. 2 of Hanlon, where every element of the structure is shown either directly or directly joined to 20), and the connecting ends of the legs are directly or indirectly joined to the retaining device (the claimed arrangement is clearly shown in fig. 2 of Hanlon, where every element of the structure is shown either directly or directly joined to 28).
Regarding claim 19, the combination of Hanlon, Dorfler, and Hisatsugi suggests the operating unit according to claim 18, wherein the respective free ends of the first legs of the two angular leaf springs are held at a distance by the first spacer element, the respective free ends of the second legs of the two angular leaf springs are held at a distance by the second spacer element, and the respective connecting ends of the first or second legs of the two angular leaf springs are held at a distance by a third spacer element (the combination suggested by the prior art reads on the limitation; plainly, there will be spacers on both respective ends of each stacked-pair of springs; by the numbering convention of the claim, the spacer elements for each of Hanlon’s 46, 48, 50, 52 nearest 34 will be “first spacer elements” and “second spacer elements”, and the spacer elements for each of Hanlon’s 46, 48, 50, 52 nearest will be “third spacer elements”).
Regarding claim 20, the combination of Hanlon, Dorfler, and Hisatsugi suggests the operating unit according to claim 17, wherein a respective angular leaf spring pair is disposed at least in each of two diagonally opposing corner regions of the actuating element (the combination suggested by the prior art reads on the limitation; plainly, 46 and 48 make an angular leaf spring pair at one corner and 50 and 52 make another angular leaf spring pair at the diagonally opposing corner).
Regarding claims 26 and 31, the scope of the respective claims is substantially similar to claim 17, which has been explicitly mapped above. Therefore, as the limitations of the respective claims flows naturally from the explanations of the art elsewhere above, further explicit mapping would be merely redundant.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jorn (US 3,730,509) shows a structure having stacked flat leaf springs separated by spacer elements at both ends of respective springs. 
Son (US 2009/0243817) shows a touch-input device with springs located at 21-24, where the springs are shown in figs. 5B-5C to be leaf springs. 
Han (US 8,169,416) shows leaf springs 30 in fig. 1 that are shown as being arranged as L-shaped, in each of the four respective corners, and as linear, on each of the four respective sides.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.02(II): Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
        
        2 To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.
        3 See MPEP 2111.02(II): Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"). 
        
        4 To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.